Citation Nr: 0916624	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as secondary to exposure to silica dust.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a lung disability, 
to include as secondary to exposure to silica dust.  The 
Veteran testified before the Board in August 2004.  The Board 
remanded this claim for further development in February 2006.

In a March 2007 decision, the Board denied the Veteran's 
claim for service connection for a lung disability, to 
include as secondary to exposure to silica dust.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand to the Board (Joint Motion), a July 2008 
Order of the Court remanded the claim for readjudication in 
accordance with the Joint Motion.  The Joint Motion specified 
that the Veteran's claim warranted a VA examination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence does not reflect that the 
Veteran has a lung disorder, due to service or exposure to 
silica dust or asbestos during service.






CONCLUSION OF LAW

Service connection for a lung disability, to include as 
secondary to exposure to silica dust, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, proper Dingess 
notice was provided in December 2006, followed by 
readjudication in a February 2009 supplemental statement of 
the case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran has submitted private medical records 
and was provided an opportunity to set forth his contentions 
during the August 2004 hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in December 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in the 
Veteran's Benefits Administration Manual M21-1, Part IV, 7.21 
(Manual).  The Court has held that the VA must analyze an 
appellant's claim for service connection for asbestosis or 
asbestos- related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed. 
Inhalation of asbestos fibers may produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except prostate).  Occupations involving asbestos 
exposure include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.

The latent period for development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of the disease).  Clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  The adjudication of a claim for service connection 
for a disability resulting from asbestos exposure should 
include a determination as to whether or not; (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether or not the veteran was 
exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors.  
See Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent part of the Manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dymet v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Veteran contends that he now has a lung disability due to 
having been exposed to asbestos and/or silica dust while 
serving as a cook on active duty at Fort Polk.  He reports 
that while he was on active duty, workers came in on several 
occasions and tore up the kitchen floor to replace pipes that 
were full of asbestos.  He contends that the floor was raw 
cement and the pipes had asbestos on them.  He contends that 
the army kitchen is the only place he could have been exposed 
to silica dust.  He asserts that silicosis caused him to have 
pneumonia in 2001, for which he was hospitalized.

The Veteran's service treatment records reflect that in 
October 1970 he presented with complaints of chest pain.  His 
examination was completely negative.  In November 1970, he 
presented with complaints of chronic post-nasal drainage and 
a productive cough.

The Veteran's January 1972 separation examination did not 
list any problems.  Specifically, the Veteran's lungs and 
chest were listed as normal.

In January 2001, the Veteran was admitted to the Houston VA 
Medical Center (VAMC) with complaints of a two to three week 
history of a progressively worsening cough and increasing 
sputum production.  The Veteran had no significant past 
medical history.

The Veteran's admitting diagnosis was community-acquired 
pneumonia and a history of heavy alcohol use.  The Veteran 
was hospitalized until February 2001.  During his 
hospitalization, he underwent an endotracheal intubation, 
four CT scans of his thorax, and ultrasound of his thorax, 
thoracentesis and right subclavian central venous line 
placement.

X-rays revealed that the Veteran had pneumonia in the right 
lower lobe plus/minus right middle lobe.  The treating 
physician stated that based on the Veteran's history of 
twelve beers a day over the weekend, there was concern for 
possible aspiration pneumonia.  Because of the Veteran's 
history of tobacco abuse, there was also a concern for 
possible neoplastic process with a postobstructive pneumonia.

The discharge diagnosis was community-acquired pneumonia, 
emphysema, acute respiratory failure, acute respiratory 
distress syndrome and a history of heavy alcohol use.  The 
Veteran was discharged in good condition.

In a follow up examination at the VAMC in February 2001, the 
physician noted that the Veteran had suffered a collapsed 
lung and was hospitalized from January 2001 to February 2001.  
The Veteran complained of shortness of breath and dyspnea on 
exertion only since his illness which was relieved by rest.  
The Veteran reported being treated in the hospital 15 years 
ago for an upper respiratory infection with dehydration.  
Before his most recent illness, he stated that he drank 2 to 
3 beers a day and smoked a pack of cigarettes a day.  The 
Veteran stated that he was employed as a chemical operator 
for Witco.

In March 2001, the Veteran again presented for a follow up 
examination.  A chest x-ray showed marked improvement in 
prior infiltrates and slight blunting of right costophrenic 
angle.  The diagnosis was improving right emphysema.  A CT 
scan of the chest demonstrated bilateral lung 
infiltrates/pneumonia and a large right pleural effusion.

In July 2001, the Veteran presented for a follow up of 
dysphagia for the past three months.  The Veteran worked in a 
chemical plant and he stated that he was exposed to chemical 
fumes.  The diagnosis was gastroesophageal reflux disease 
(GERD).

In May 2001, the Veteran presented to Dr. Donald Gibson for a 
pulmonary function examination.  Dr. Gibson noted that the 
Veteran had a history of smoking and had a severe onset of 
pneumonia and shortness of breath which resulted in his 
hospitalization for 27 days.  The Veteran never recovered 
from his lung collapse and emphysema and continues to have 
shortness of breath.  The Veteran's respiratory systems have 
not improved with inhaler therapy and he had quit smoking.  
Dr. Gibson reported that the Veteran was working at a 
chemical plant until December 2000 and may have had chemical 
exposure.  The Veteran had severe fatigue.

Dr. Gibson concluded that the Veteran had chronic COPD with 
obstructive airflow, shortness of breath, fatigue associated 
with oxygen saturation of 98% and reduced pulmonary function.

A chest x-ray in August 2001 revealed parenchymal pleural 
scarring of his right base and COPD.  There was no acute 
disease.

In September 2002, the Veteran underwent a chest x-ray with 
Richard Levine, M.D.  The Veteran's chest demonstrated 
definite bilateral interstial fibrosis with rounded 
interstitial markings delineated.  Dr. Levine concluded that 
these markings were typical of previous occupational exposure 
to silica dust and indicated silicosis.

In August 2005, the Veteran presented to the VAMC with 
complaints of shortness of breath and a history of asthma.  
The Veteran reported that he had a history of pneumonia that 
he believed began in the military.  The Veteran had 
subjective improvement of his asthma with inhalers.  Chest x-
rays showed no acute disease process in the chest.  However, 
some costophrenic angle blunting was noted which likely 
represented pleural reaction/thickening.  The lungs were 
clear and there was no pleural effusion.  Pulmonary function 
tests revealed no obstructive airways disease but a mild 
restrictive ventilatory defect.  There was a moderate 
reduction in diffuse capacity.

In an October 2005 letter, Michael Gray, a chiropractor, 
stated that it was possible that the Veteran's chest 
condition reported in the service could be connected to the 
pneumonia experienced by the Veteran since his discharge from 
service.  He stated that with this type of condition, there 
is scarring of the lungs that leads to further chest 
congestion and pneumonia.

A treatment note from the VAMC in January 2006 stated that 
the Veteran had a past medical history of COPD, hypertension, 
dyslipidemia, depression with psychosis and chronic pain.

The report of a December 2008 VA examination provides that 
the examiner reviewed the Veteran's claims file.  The report 
sets forth the Veteran's relevant medical history, his 
current complaints, and the results of physical examination.  
The diagnosis was COPD/emphysema.  The examiner expressed the 
opinion that it was less likely than not that the Veteran's 
pulmonary condition was due to service.  Current CT scans of 
the neck and abdomen noted no abnormality of the lungs other 
than a scar that was typical of pneumonia and bullous 
disease, especially of the upper lobes.  There was no 
indication of silicosis, asbestosis or fibrosis.  The 
examiner notes that the Veteran's bullous changes in his 
lungs could be congenital or acquired with marfans syndrome 
or sarcoid (sic), neither condition of which had ever been 
diagnosed.  Recent medical literature identifies bullous 
changes as a complication of alcohol use and marijuana use.  
The current medical literature does not identify bullous 
changes as being caused by exposure to asbestosis or 
silicosis.  The current medical literature does note that 
bullous lungs can cause abscesses and pneumonia, as well as 
COPD/emphysema.  It was more likely than not that the 
Veteran's bullous lungs caused his complications which led to 
pneumonia in 2001, and the bullous lungs were caused by 
alcohol use as well as chronic tobacco use.  

The Board finds that the preponderance of the foregoing 
evidence weighs against entitlement to service connection for 
a lung disorder, to include silicosis due to exposure to 
silica dust in service, on a direct basis or as a result of 
exposure to asbestos.  

As for service connection on a direct basis, the Board finds 
it significant that the competent medical evidence shows no 
complaints, symptoms, findings or diagnoses of any pulmonary 
condition for decades after service, until the Veteran was 
diagnosed with pneumonia in 2001.  The Veteran's self-
reported upper respiratory infection in approximately 1985 
was also many years after his service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board also finds that there is no competent medical 
evidence linking the Veteran's current lung disorder to his 
service.  In this regard, the September 2002 


conclusion by Dr. Levine that markings on the Veteran's chest 
were typical of previous occupational exposure to silica dust 
and indicated silicosis does not demonstrate that is more 
likely than not that any such exposure occurred during the 
Veteran's service.  

The October 2005 letter from Dr. Gray only notes that it was 
possible that the Veteran's inservice chest condition could 
be connected to his 2001 pneumonia.  A doctor's opinion 
phrased in terms tantamount to "may be" related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not be" 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  

By contrast, the December 2008 VA examination constitutes 
competent medical evidence that the Veteran's current lung 
disorder is not related to service.  The Board finds that 
this VA opinion is very probative evidence against the 
Veteran's claim.  It was based on current examination results 
as well as a review of the opinions from Drs. Levine and 
Gray.  The VA opinion is supported by reference to physical 
findings in the medical record, the Veteran's specific 
medical history, and the most recent medical literature.  
These facts are particularly important, in the Board's 
judgment, as the references make for a convincing rationale.

The Board has reviewed the articles submitted by the Veteran 
regarding silicosis.  However, these articles are too general 
in nature to provide, alone, the necessary evidence to show 
that the Veteran's current lung disorder is due to exposure 
to silica during service.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The documents in the current case do not 
provide statements for the facts of the Veteran's specific 
case.  Therefore, the Board concludes that they do not show 
to any degree of specificity a relationship or connection 
between his service and his current lung disorder. 

The Board is aware of the Veteran's own assertions linking 
his current lung condition to his service.  These contentions 
do not support his claim.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing the etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

To the extent that the Veteran is able to observe continuity 
of lung symptoms since service, see Barr v. Nicholson, 21 
Vet. App. 303 (2007), his opinions are outweighed by the 
competent medical evidence.  Simply stated, the Board finds 
that the post-service medical records (containing no 
competent medical evidence of a lung condition for decades 
after service, no competent medical evidence linking any 
current lung condition to service, but containing competent 
medical evidence that the Veteran's current lung condition is 
not related to service) outweigh the Veteran's contentions.  

Turning to service connection based on asbestos exposure, 
there is no evidence, other than the Veteran's own lay 
assertions, that he was exposed to silica dust or asbestos 
while on active duty.  He has not demonstrated that he has 
the competence to classify any particulate matter with which 
he came in contact as asbestos or a silicate material, or to 
relate that such exposure resulted in a current lung 
condition.  See Espiritu, supra.

Indeed, there is no evidence corroborating the Veteran's 
claimed exposure.  His military personnel records indicate 
his principal duty was a cook.  This occupation is not noted 
by VA as involving asbestos exposure.  See M-21, part VI, 
para. 7.21(b).  In short, other than his own belief that he 
was exposed to asbestos, there is nothing in the record to 
suggest that he was.  Additionally, the Veteran had a history 
of cigarette smoking as well as possible exposure to 
chemicals during his civilian employment as a chemical 
operator.

The Board also finds it significant that the most recent 
medical evidence of record, the December 2008 VA examination 
report, found that the Veteran does not have silicosis, 
asbestosis or fibrosis.  As noted above, the opinions from 
Drs. Levine and Gray do not constitute evidence that the 
Veteran has a current lung disorder due to exposure to 
asbestos or silica dust during active duty.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a lung disability, to 
include as secondary to exposure to silica dust.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lung disability, to include as 
secondary to exposure to silica dust, is denied. 



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


